NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH GREGORY WILLIAMS,                       No. 19-35404

                Plaintiff-Appellant,            D.C. No. 6:17-cv-01695-AA

 v.
                                                MEMORANDUM*
OREGON DEPARTMENT OF
CORRECTIONS; RICK COURSEY,
Superintendent at Eastern Oregon
Correctional Institution (EOCI); LEONARD
WILLIAMSON, Inspector General at
ODOC; MICHAEL F. GOWER, Assistant
Administrator at ODOC; MICHAEL POPE,
Correctional Officer at ODOC; DAVID
POWELL, Disciplinary Hearings Officer at
EOCI,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Oregon state prisoner Kenneth Gregory Williams appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging due

process and Eighth Amendment violations. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment on Williams’s due

process claim because Williams failed to raise a genuine dispute of material fact as

to whether the discipline imposed infringed on a protected liberty interest, or

whether the discipline lacked any evidentiary basis. See Sandin v. Conner, 515

U.S. 472, 483-85 (1995) (a prisoner has no federal or state protected liberty interest

when the sanction imposed neither invariably extends the length of his sentence

nor imposes an “atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life”); Burnsworth v. Gunderson, 179 F.3d 771, 775

(9th Cir. 1999) (no due process violation unless “a conviction was totally

unsupported by evidence”).

      The district court properly granted summary judgment on Williams’s Eighth

Amendment claim because Williams failed to raise a genuine dispute of material

fact as to whether defendants’ conduct deprived him of “the minimal civilized

measure of life’s necessities.” Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d

1062, 1074 (9th Cir. 2013) (internal quotation marks omitted).



                                          2                                    19-35404
      We reject as without merit Williams’s contentions that the discovery process

was unfair.

      AFFIRMED.




                                        3                                  19-35404